Dryden, Judge,
delivered the opinion of the court.
This is a suit brought by Eddy against Henry Baldwin, Julia A. Baldwin, his wife, and Samuel Willi, her trustee, for title and possession of a house and lot in the city of St. Louis, conveyed the 30th of May, 1844, by one Hall to Willi, in trust for the sole and separate use of Mrs. Baldwin. The petition charges that at the time of the purchase Henry Baldwin was insolvent, and largely indebted to the late firm of Beach & Eddy, of which plaintiff is survivor; that the purchase price of the premises, three thousand eight hundred and fifty dollars, was paid out of the money of Henry Baldwin, and that the conveyance was made to Willi to defraud the creditors of Henry Baldwin; that since the conveyance to Willi plaintiff had purchased the property, and taken a *372sheriff’s deed therefor, at an execution sale on a judgment rendered against Henry Baldwin for the recovery of a debt to Beach & Eddy, subsisting at the time of the conveyance to Willi. After coming in of the answers, the court directed the following issues to be submitted to a jury, viz :
" 1. Whether, when the deed from Hall to Willi was made, the defendant, Henry Baldwin, was insolvent ?
" 2. Whether, when the deed from Hall to Willi was made, Henry Baldwin was indebted to Beach & Eddy, and whether he afterwards became further indebted to them, and whether the judgment against said Henry in favor of Eddy as surviving partner of Beach & Eddy was rendered for such indebtedness ?
££ 3. Whether the money for which Hall made the said deed to Willi was the money of the said Henry Baldwin ?
££ 4. Whether the said deed from Hall to Willi was made or contrived with the intent to defraud or delay the creditors of said Henry in obtaining their just demands against him, and if so, whether the said Henry and Julia A. Baldwin or either of them were party or privy to said intent, and which of them was party or privy thereto ?”
On the trial of these issues, evidence was given tending to prove that the property of Henry Baldwin, at the time of the purchase of the house and lot, consisted alone of about-dollars, the fruits of Mrs. Baldwin’s labors, chiefly in teaching school, and the proceeds of a prize of eight thousand dollars drawn in a lottery a short time before the purchase of the property in question, all claimed and controlled by Mrs. Baldwin, and admitted and treated by Baldwin as her separate property. The evidence also tended to show that at that time Henry Baldwin was indebted to Beach & Eddy in about seven hundred and fourteen dollars for sums of money which in the course of some two or three years before he had embezzled while in their service as book-keeper, and that his peculations continued until the sum he had abstracted amounted in 1848 to about the sum of five thousand eight hundred and eighty-eight dollars. It also appeared that *373about the month of July, 1842, Henry Baldwin applied for and afterwards obtained the benefit of the bankrupt law, but that his indebtedness to said Beach & Eddy was not put in the schedule of debts.
The court admitted the following evidence at the instance of the defendants against the objections of the plaintiff: — Mr. Willi being interrogated as to the habits of industry and economy of Mrs. Baldwin, said, “Julia A. Baldwin was always very attentive while serving as a teacher in the public schools; witness was then a member of the Board of Public Schools; witness always considered her economical in her expenditures; she occupied one of the class rooms in the public school house, about fifteen feet square, for which she paid no rent; she is smart, intelligent, and capable of transacting business; orders for her wages were drawn in her favor.” Defendant then asked the witness this question: “ Are you able to state whether it was necessary for her to use exertions to support herself? ” To which the witness answered : “ that from what he knew of her circumstances he supposed it was at that time necessary for Mrs. Baldwin to exert herself for her support; any woman having a husband like Mr. Baldwin must exert herself to get a support.” Mr. Hall being interrogated as to the habits of Henry Baldwin, against the objection of plaintiff, said: “ He (Baldwin) was in the habit of getting drunk, and witness tried to persuade him to do better; Baldwin was a very foolish man when drunk; I saw him drunk once when he had money, scattering it around; Mrs. Baldwin had no confidence in Henry Baldwin; I have heard her beg him to reform, often with tears; sometimes she would say, in heart-broken tones ‘I must give him up; ’ but then she would add : ‘ but he is my poor husband; I cannot give him up. You are a dear good man, and your only fault is drink.’ ”
The court then refused the instructions asked by the plaintiff as to what constitutes insolvency, and gave one on the subject of its own motion, and plaintiff excepted.
The jury then found the first and fourth issues in the neg*374ative, and the second and third in the affirmative. Plaintiff moved for a new trial, but it was overruled and he excepted. The court on the final trial adopted the finding of the jury and dismissed the petition. Plaintiff asked the court to reverse its finding, which was refused and the plaintiff excepted, and has brought the case here by writ of error.
1. The testimony, the admission of which the plaintiff objected to, did not bear upon any issue submitted to the jury, and was therefore irrelevant; not only so, but from the peculiar features of the case it was well calculated to mislead the mind and improperly sway the feelings of the jury, and ought not to have been admitted.
2. The second question relates to the instruction given and those refused, as to what constitutes solvency. The law as given by the' court on this subject is, that solvency consists alone of the present ability of the debtor to pay, without regard to the efficiency or'inefficiency of legal process to compel payment. Abstractly considered, this definition of solvency is very well; but when applied to cases of the sort under consideration, we think it does not come up to the measure of the law. The law is practical and looks to the attainment of practical results; and a> solvency which it cannot employ in the payment of the debt of an unwilling debtor, is certainly not distinguishable by any valuable difference from insolvency. The term solvency in its application to cases like this, implies as well the present ability of the debtor to pay out of his estate all his debts, as also such attitude of his property as that it may be reached and subjected by process of law, without his consent, to the payment of such debts.
For these reasons, the judgment of the Common Pleas is reversed and the cause remanded;
the other judges concurring.